Exhibit 10.15



 

GRID DYNAMICS INTERNATIONAL, Inc.

 

Indemnification Agreement

 

This Indemnification Agreement (this “Agreement”) is made as of ______, _____ by
and between Grid Dynamics International, Inc., a California corporation (the
“Company”), and _______, an individual (“Indemnitee”).

 

RECITALS

 

The Company has entered into an Agreement and Plan of Merger (“Merger
Agreement”) by and among CS Merger Sub 1, Inc., a California corporation
(“Merger Sub 1”), ChaSerg Technology Acquisition Corp., a Delaware corporation
(“Parent”), CS Merger Sub 2, LLC, a Delaware limited liability company (“Merger
Sub 2”), the Company and Automated Systems Holdings Limited, a company
incorporated in Bermuda with limited liability, solely in its capacity as
representative of the Securityholders (as defined in the Merger Agreement),
pursuant to which (a) Merger Sub 1 will be merged with and into the Company,
(the “Initial Merger”), with the Company surviving the Initial Merger on the
terms and subject to the conditions set forth in the Merger Agreement, and (b)
as part of the same overall transactions, immediately following the Initial
Merger, the Company will be merged with and into Merger Sub 2, with Merger Sub 2
surviving on the terms and subject to the conditions set forth in the Merger
Agreement (the “Merger”). The Company acknowledges that Indemnitee may incur
certain tax liabilities under the Internal Revenue Code of 1986, as amended (the
“Code”) related to payments or benefits received pursuant to the Merger (such
tax liabilities, whether under Code Section 409A, Code Section 4999, Code
Section 280G, or any other Section of the Code, and liabilities relating to
ineffective 83(b) elections, but excluding liabilities for income, payroll and
capital gain taxes incurred by Indemnitee in the ordinary course as a result
payments received in the Merger or otherwise, are referred to as the “Tax
Liabilities”), and Indemnitee would not continue in the employment of the
Company upon consummation of the Merger without assurances from the Company that
the Company will indemnify the Indemnitee as a result of any such Tax
Liabilities incurred by the Indemnitee as a result of the Merger. By entering
into this Agreement with the Indemnitee, the Company seeks to assure the
Indemnitee that the Company will indemnify the Indemnitee for any Tax
Liabilities incurred by the Indemnitee as a result of the Merger.

 

AGREEMENT

 

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Indemnitee hereby agree as follows:

 

1. Indemnification.

 

(a) In the event it will be determined that any payment or distribution by the
Company or other amount with respect to the Company to or for the benefit of
Indemnitee that is contingent upon or results from the consummation of the
Merger, whether paid or payable or distributed or distributable pursuant to the
terms of the Merger Agreement, the Employment Agreement entered into by and
between the Company and the Indemnitee, or otherwise, but determined without
regard to any additional payments required under this Agreement (a “Payment”),
results in a Tax Liability, or any interest or penalties are (or will be)
incurred by Indemnitee with respect to any Tax Liability (the Tax Liability,
together with any interest and penalties, are hereinafter collectively referred
to as the “Excess Tax”), Indemnitee will be entitled to receive an additional
cash payment (a “Gross-Up Payment”) from the Company in an amount equal to the
sum of (i) the Excess Tax and (ii) an amount sufficient to pay the cumulative
Excess Tax and all cumulative federal, state and local income and employment
taxes (including any interest and penalties imposed with respect to such taxes)
relating to the Gross-Up Payment so the net amount retained by Indemnitee is
equal to the Payment (excluding any Gross-Up Payment) less federal, state and
local income and employment taxes imposed with respect to the Payment.
Notwithstanding the foregoing, Indemnitee understands that the Company’s
obligations hereunder are subject to the limitations set forth in the Company’s
Merger Indemnification policy, a copy of which has been provided to Indemnitee.

 



 

 

 

(b) Subject to the provisions of Section 1(c) below, all determinations required
to be made under this Section 1, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at the determination, will be made by a nationally
recognized certified public accounting firm selected by the Company with the
consent of Indemnitee, which should not unreasonably be withheld (the
“Accounting Firm”) which will provide detailed supporting calculations both to
the Company and Indemnitee within thirty (30) days after the receipt of notice
from Indemnitee that there has been a Payment, or such earlier time as is
requested by the Company.  All fees and Expenses (as defined below) of the
Accounting Firm will be borne solely by the Company.  The Company and Indemnitee
will furnish such information and documentations as the Accountants may
reasonably request in order to make a determination under this Section 1. The
Company, as determined in accordance with this Section 1, will pay any Gross-Up
Payment to Indemnitee within five (5) days after the receipt of the Accounting
Firm’s determination.  If the Accounting Firm determines that no Excess Tax is
payable by Indemnitee, it will so indicate to Indemnitee in writing.  Any
determination by the Accounting Firm will be binding upon the Company and
Indemnitee; provided, however, that as a result of uncertainty in the
application of the Code at the time of the initial determination by the
Accounting Firm, it is possible that Gross-Up Payments that the Company should
have made will not have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event the Company exhausts
its remedies in accordance with Section 1(c), or elects not to exercise such
remedies, and Indemnitee thereafter is required to make a payment of any Excess
Tax, the Accounting Firm will determine the amount of Underpayment that has
occurred and the Underpayment will be promptly paid by the Company to or for the
benefit of Indemnitee. If the actual Excess Tax imposed is less than the amount
that was taken into account in determining the amount of the Gross-Up Payment,
the Indemnitee shall repay the Company at the time that the amount of the
reduced Excess Tax is finally determined the portion of the Gross-Up Payment
attributable to that reduction (plus the portion of the Gross-Up Payment
attributable to the Excess Tax and federal, state and local income and
employment taxes imposed on the portion of the Gross-Up Payment being repaid by
the Indemnitee, to the extent the repayment results in a reduction in or refund
of the Excess Tax, federal, state and local income and employment taxes).

 

(c) Indemnitee will notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require a Gross-Up Payment (that has
not already been paid by the Company).  The notification will be given as soon
as practicable but no later than ten (10) business days after Indemnitee is
informed in writing of the claim and will apprise the Company of the nature of
the claim and the date on which the claim is requested to be paid.  Indemnitee
will not pay the claim prior to the expiration of the 30-day period following
the date on which Indemnitee gives notice to the Company or any shorter period
ending on the date that any payment of taxes with respect to the claim is due. 
If the Company notifies Indemnitee in writing prior to the expiration of the
30-day or shorter period that it desires to contest the claim, Indemnitee will:

 

(i) give the Company any information reasonably requested by the Company
relating to the claim;

 

(ii) take any action in connection with contesting the claim as the Company will
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to the claim by an attorney
reasonably selected by the Company;

 



2 

 

 

(iii) cooperate with the Company in good faith in order effectively to contest
the claim; and

 

(iv) permit the Company to participate in any proceedings relating to the claim.

 

(d) The Company will bear and pay directly all costs and Expenses (including
additional interest and penalties) incurred in connection with the contest and
will indemnify and hold Indemnitee harmless, on an after-tax basis, for any
Excess Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of the representation and payment of costs and Expenses. 
Without limitation of the forgoing provisions of this Section 1, the Company
will control all proceedings taken in connection with the contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings, and conferences with the taxing authority in respect of
the claim and may, at its sole option, either direct Indemnitee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Indemnitee agrees to prosecute the contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company will determine.  If the Company directs
Indemnitee to pay the claim and sue for a refund, the Company will advance the
amount of the payment to Indemnitee, on an interest-free basis, and will
indemnify and hold Indemnitee harmless, on an after-tax basis, from any Excess
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to the advance or with respect to any imputed income with respect
to the advance; and any extension of the statute of limitations relating to
payment of taxes for the taxable year of Indemnitee with respect to which the
contested amount is claimed to be due will be limited solely to the contested
amount.  The Company’s control of the contest will be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Indemnitee
will be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(e) If, after the receipt by Indemnitee of an amount advanced by the Company
pursuant to Section 1(d), Indemnitee becomes entitled to receive any refund with
respect to the claim, Indemnitee will, subject to the Company’s compliance with
the requirements of Section 1(d), promptly pay to the Company the amount of the
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after the receipt by Indemnitee of an amount advanced
by the Company pursuant to this Section 1(d), a determination is made that
Indemnitee will not be entitled to any refund with respect to the claim and the
Company does not notify Indemnitee in writing of its intent to contest the
denial of refund prior to the expiration of thirty (30) days after the
determination, then the advance will be forgiven and will not be required to be
repaid and the amount of the advance will offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.

 

(f) Should the Company elect not to contest the Internal Revenue Service claim
in accordance with the foregoing provisions of Section 1(c) or otherwise not
provide Indemnitee with written notice of its intention to contest such claim
within the applicable thirty (30) day or shorter notice period provided in
Section 1(c), then the Company will promptly thereafter pay Indemnitee the
applicable Gross-Up Payment attributable to such claim.

 

2. Interest on Unpaid Amounts. If any payment to be made by the Company to
Indemnitee hereunder is delayed by more than ninety (90) days from the date the
duly prepared request for such payment is received by the Company, interest
shall be paid by the Company to Indemnitee at the legal rate under California
law for amounts which the Company indemnifies or is obligated to indemnify for
the period commencing with the date on which Indemnitee actually incurs such
Expense or pays such judgment, fine or amount in settlement and ending with the
date on which such payment is made to Indemnitee by the Company.

 

3 

 

 

3. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. If this Agreement or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee and Third-Party Indemnitors to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated, and the balance of this Agreement not so invalidated shall be
enforceable in accordance with its terms.

 

4. Defined Terms and Phrases. For purposes of this Agreement, the following
terms shall have the following meanings:

 

(a) “Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

 

(b) “Expenses” shall include all direct and indirect costs, fees and expenses of
any type or nature whatsoever, including all attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, fees of private investigators and professional advisors, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payment under this Agreement
(including taxes that may be imposed upon the actual or deemed receipt of
payments under this Agreement with respect to the imposition of federal, state,
local or foreign taxes), fax transmission charges, secretarial services and all
other disbursements, obligations or expenses in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, settlement or appeal of, or otherwise participating in a
proceeding. Expenses also shall include any of the forgoing expenses incurred in
connection with any appeal resulting from any proceeding, including the
principal, premium, security for, and other costs relating to any costs bond,
supersedes bond, or other appeal bond or its equivalent. Expenses also shall
include any and all liabilities of any type whatsoever (including, but not
limited to, judgments, fines, penalties, ERISA (or other benefit plan related)
excise taxes or penalties, and amounts paid in settlement and all interest,
taxes, assessments and other charges paid or payable in connection with or in
respect of any such judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, or amounts paid in settlement). Expenses also shall
include any interest, assessment or other charges imposed thereon and costs
incurred in preparing statements in support of payment requests hereunder.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 



4 

 

 

5. Attorneys’ Fees. In the event that any action or proceeding is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with such action or proceeding,
unless a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee as a basis for such action or proceeding were not
made in good faith or were frivolous. In the event of an action or proceeding
instituted by or in the name of the Company under this Agreement or to enforce
or interpret any of the terms of this Agreement, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection with such action or proceeding (including with respect to
Indemnitee’s counterclaims and cross-claims made in such action), unless a court
of competent jurisdiction determines that each of Indemnitee’s material defenses
to such action were made in bad faith or were frivolous. Notwithstanding any
provisions herein contained, Indemnitee understands that all fees and Expenses
(including but not limited to the attorneys’ fee, accounting firm’s fees) which
shall be born by the Company hereunder are subject to the limitations set forth
in the Company’s Merger Indemnification policy, a copy of which has been
provided to Indemnitee.

 

6. Miscellaneous.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

(b) Entire Agreement; Binding Effect. Without limiting any of the rights of
Indemnitee described herein, this Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions and supersedes any and all previous agreements between
them covering the subject matter herein. The indemnification provided under this
Agreement applies with respect to events occurring before or after the effective
date of this Agreement, and shall continue to apply even after Indemnitee has
ceased to serve the Company in any and all indemnified capacities.

 

(c) Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement. The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.

 

(d) Notices. All notices given pursuant to this Agreement shall be in writing
and shall be deemed effectively given upon the earlier of actual receipt or: (a)
personal delivery to the party to be notified, (b) when sent, if sent by
electronic mail or facsimile during normal business hours of the recipient, and
if not sent during normal business hours, then on the recipient’s next business
day, (c) ten (10) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, from one country to another country,
or three (3) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, within the same country, or (d) five (5)
business days after deposit with an internationally recognized express courier,
freight prepaid, with written verification of receipt, from one country to
another country, or one (1) business day after deposit with an internationally
recognized express courier, freight prepaid, with written verification of
receipt, within the same country. All communications shall be sent to the
respective parties at their address as set forth on the signature page, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section.

 

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(f) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company) and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors, administrators, legal representatives and
assigns. The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 



5 

 

 

(g) Company Position. The Company shall be precluded from asserting, in any
action or proceeding brought for purposes of establishing, enforcing or
interpreting any right to indemnification under this Agreement, that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement and is precluded from making any assertion
to the contrary.

 

(h) 409A. The Gross-Up Payment and any other tax reimbursement payments under
this Agreement are intended to comply with or be exempt from the requirements of
Section 409A of the Code and any final Treasury regulations and official
guidance thereunder and any applicable state law equivalent (“Section 409A”)
such that none of the payments or benefits will be subject to the additional tax
imposed under Section 409A, and any ambiguities or ambiguous terms in this
Agreement will be interpreted to be so exempt or otherwise comply with Section
409A. Any tax gross-up payment (within the meaning of Treasury Regulation
Section 1.409A-3(i)(1)(v)) that is payable under this Agreement shall be made no
later than the end of the Indemnitee’s taxable year next following Indemnitee’s
taxable year during which the related taxes are remitted to the taxing
authorities by or on behalf of the Indemnitee. Each payment or benefit hereunder
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

 

[signature pages follow]

 

6 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Indemnification
Agreement as of the date first set forth above.

 



  company:         GRID DYNAMICS INTERNATIONAL,Inc.

 

  Signature:       By:     Title:           Address: 5000 Executive Parkway,
Suite 520     San Ramon, CA 94583

 

7 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Indemnification
Agreement as of the date first set forth above.

 



AGREED AND ACCEPTED:       INDEMNITEE:       [NAME]           (Signature)      
Address:  



 



8 

 

 

Grid Dynamics International, Inc.

Merger Indemnification Policy

 

In connection with the execution of the Agreement and Plan of Merger (“Merger
Agreement”) by and among Grid Dynamics International, Inc., a California
corporation (the “Company”), CS Merger Sub 1, Inc., a California corporation,
ChaSerg Technology Acquisition Corp., a Delaware corporation, CS Merger Sub 2,
LLC, a Delaware limited liability company, and Automated Systems Holdings
Limited, a company incorporated in Bermuda with limited liability, solely in its
capacity as representative of the Securityholders (as defined in the Merger
Agreement), the Company has agreed to enter into Indemnification Agreements (the
“Indemnification Agreements”) with certain Company executives (the
“Indemnitees”). Pursuant to the terms of the Indemnification Agreements, the
Company has agreed, by resolution adopted by the Company’s Board of Director’s
on January 9, 2020, to indemnify the Indemnitees against certain Tax Liabilities
(as defined in the Indemnification Agreements), provided the Company’s aggregate
liability to the Indemnitees and any fees and expenses under such
Indemnification Agreements shall in no event exceed $14.0 million.

 

 

 



 

 